Exhibit 10.3

 

VARIATION AGREEMENT

 

THIS VARIATION AGREEMENT is made the 26th day of June 2019

 

BETWEEN

 

1.              ADAPTIMMUNE THERAPEUTICS PLC, a company incorporated and
registered in England and Wales under company number 09338148 whose registered
office is at 60 Jubilee Avenue, Milton Park, Abingdon, Oxfordshire OX14 4RX
(“the Company”); and

 

2.              JAMES JULIAN NOBLE, of Brock House, Sheepdrove, Lambourn,
Berkshire RG17 7XA (“the Executive”)

 

A.            The Board has approved this Variation Agreement which shall
operate to vary the Executive’s service agreement dated 10 March 2017 (“the
Service Agreement”) for the period 1 September 2019 to 31 March 2020.  Save as
varied by this Variation Agreement, the Service Agreement remains in full force
and effect.

 

B.            The Executive will enter into a letter of appointment as a
Non-Executive Director with the Company on or around the same date as he enters
into this Variation Agreement (“the NED Appointment Letter”).  The NED
Appointment Letter shall apply to the Executive from 1 September 2019 for the
duration of his Board appointment.

 

C.            The Executive’s employment with the Company will terminate on 31
March 2020, being the expiry of his nine month notice period under the Service
Agreement.

 

1.              INTERPRETATION

 

In this Variation Agreement, all defined words and expressions shall have the
same meaning as in the Service Agreement unless otherwise stated.

 

2.              TERM OF VARIATION AGREEMENT

 

This Variation Agreement shall be effective from 1 September 2019 to 31 March
2020.

 

3.              APPOINTMENT

 

Clause 2 of the Service Agreement shall be deleted and replaced by the
provisions set out in clause 1 of the NED Appointment Letter (Appointment).

 

4.              SCOPE OF THE EMPLOYMENT

 

Clauses 4.1 to 4.5 of the Service Agreement shall be deleted and replaced by the
provisions set out in clause 3 of the NED Appointment Letter (Role and Duties).

 

5.              HOURS

 

Clauses 5.1 and 5.2 of the Service Agreement shall be deleted and replaced by
the provisions set out in clause 2 of the NED Appointment Letter (Time
Commitment).

 

6.              PLACE OF WORK

 

Clause 5.3 of the Service Agreement shall be amended as follows:

 

“5.3  The Executive’s principal place of work will be Brock House, Sheepdrove,
Lambourn, Berkshire RG17 7XA”

 

7.              EXPENSES

 

Clause 10 of the Service Agreement shall be deleted and replaced by clause 4.3
of the NED Appointment Letter.

 

1

--------------------------------------------------------------------------------



 

8.              ENTIRE AGREEMENT

 

Clause 25 of the Service Agreement shall be amended as follows:

 

“25.  This Agreement, together with the Variation Agreement, relevant provisions
of the NED Appointment Letter and further documents referred to in the NED
Appointment Letter, including the Company’s articles of association that were
adopted with effect from 6 May 2015 (as amended from time to time) constitute
the entire agreement between the parties and shall be in substitution for any
previous letters of appointment, agreements or arrangements, (whether written,
oral or implied), relating to the employment of the Executive, which shall be
deemed to have been terminated by mutual consent.  The Executive Acknowledges
that as at the date of this Agreement he has no outstanding claim or any kind
against the Company and/or any Group Company and in entering into this Agreement
he has not relied on any Pre-Contractual Statement.”

 

 

Signed as a deed by

 

 

JAMES JULIAN NOBLE

/s/ James Julian Noble

(Signature)

 

 

 

 

James Julian Noble

(Print name)

 

 

 

In the presence of a witness

/s/ William C. Bertrand

(Witness signature)

 

 

 

 

William C. Bertrand

(Witness name)

 

 

 

 

William C. Bertrand

 

 

21729 Brink Meadow Lane

 

 

Germantown, MD 20876

 

 

Address of witness

 

 

 

 

 

 

 

Signed as a deed by

/s/ David Mott

(Director signature)

ADAPTIMMUNE THERAPEUTICS PLC

 

 

acting by a director

 

 

 

David Mott

(Print name)

 

Director

 

 

 

 

 

 

 

In the presence of a witness

/s/ William C. Bertrand

(Witness signature)

 

 

 

 

William C. Bertrand

(Witness name)

 

 

 

 

William C. Bertrand

 

 

21729 Brink Meadow Lane

 

 

Germantown, MD 20876

 

 

Address of witness

 

 

2

--------------------------------------------------------------------------------